Case: 12-13201     Date Filed: 06/20/2013   Page: 1 of 5


                                                             [DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 12-13201
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 3:12-cv-00614-UAMH-JBT

JONATHAN LEWIS,
                                                                 Plaintiff-Appellant,

                                       versus

FLORIDA DEPARTMENT OF CORRECTIONS,
individual and official capacity jointly,
KENNETH S. TUCKER,
Secretary, official and individual capacity jointly,
S. MILLIKEN,
official and individual capacity jointly,
 C. GIREEN,
individual and official capacity jointly,
C. NEEL,
individual and official capacity jointly, et al.,
                                                             Defendants-Appellees.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                  (June 20, 2013)
               Case: 12-13201    Date Filed: 06/20/2013    Page: 2 of 5


Before BARKETT, MARCUS, and KRAVITCH, Circuit Judges.

PER CURIAM:

      Proceeding pro se, Jonathan Lewis appeals the denial of his motion for a

preliminary injunction and temporary restraining order (TRO), requested in his 42

U.S.C. § 1983 suit against the Florida Department of Corrections (“FDOC”), the

Secretary of the FDOC, three grievance coordinators, the warden of Florida State

Prison (“FSP”), and the warden of the Union Correctional Institute (“UCI”).

      In his verified complaint and motion for a preliminary injunction, Mr. Lewis

alleged that prison officials had retaliated against him for filing grievances and

lawsuits by intentionally putting foreign objects in his food, including spit and

other bodily fluids. Mr. Lewis also submitted various affidavits from other

individuals supporting his allegations. Without requiring a response from the

defendants, the district court summarily denied Mr. Lewis’s motion for a

preliminary injunction, concluding that he had not complied with Fed. R. Civ.

P. 65, specifically, Rule 65(c), or Local Rules 4.05 and 4.06, but without

specifying in what way Mr. Lewis’s pleadings failed to comply with those rules.

The district court also noted that Mr. Lewis had not met the requirements for

granting a preliminary injunction, but also did not explain in what way Mr. Lewis

failed to do so.




                                          2
                Case: 12-13201        Date Filed: 06/20/2013       Page: 3 of 5


       On appeal, Mr. Lewis argues that the district court erred by denying his

motion for a preliminary injunction when his complaint and its supporting

affidavits showed that his constitutional rights were violated by prison officials and

that placing foreign objects in his food served no penological interests while

constituting a serious health hazard. 1

       We review the denial of a preliminary injunction for an abuse of discretion,

reviewing the court’s factual findings for clear error and its legal conclusions de

novo. Scott v. Roberts, 612 F.3d 1279, 1289-90 (11th Cir. 2010). Pro se pleadings

are construed liberally, as they are held to a less stringent standard than those

drafted by lawyers. Alba v. Montford, 517 F.3d 1249, 1252 (11th Cir. 2008).

District courts are required to provide “sufficient explanations of their rulings so as

to provide [us] with an opportunity to engage in meaningful appellate review.”

Danley v. Allen, 480 F.3d 1090, 1091 (11th Cir. 2007). When the district court

“wholly fail[s] to provide [us] with an opportunity to conduct meaningful appellate

review,” we will vacate and remand the order with instructions to the district court

to consider the case in full and to enter reasoned orders discussing the facts and

detailing the legal analysis. Id. at 1092.




       1
         We do not consider Mr. Lewis’s argument with regards to the Americans with
Disabilities Act because he did not present it to the district court. See Porter v. Ogden, Newell &
Welch, 241 F.3d 1334, 1340 (11th Cir. 2001).

                                                 3
              Case: 12-13201     Date Filed: 06/20/2013    Page: 4 of 5


      Here, the district court did not make any findings of fact or provide a

sufficient explanation of its ruling to allow us to engage in meaningful appellate

review of its decision. The district court did not explain how Mr. Lewis failed to

comply with the strictures of Rule 65 or the applicable Local Rules, and,

specifically, it did not consider how much security, if any, would have been

necessary under Rule 65(c) to cover the costs of any wrongful enjoinment or

restraint on the defendants. See Fed. R. Civ. P. 65(c). As Mr. Lewis’s requested

remedy is to receive food that has not been intentionally adulterated with foreign

objects or bodily substances, there does not seem like there should be any

additional costs to the defendants of complying with an injunction.

      In the face of Mr. Lewis’s specific allegations that guards spit in his food

and worse and his request asking the court to enjoin this behavior, the district court

simply recited the requirements for granting a preliminary injunction and said

“denied.” In addition to his verified pleadings, Mr. Lewis provided sworn

affidavits from other individuals that support his claims. His allegations are that he

risks serious bodily harm by either consuming the intentionally adulterated food he

receives from the prison or that he risks malnutrition by avoiding the food he is

served. There is no question that consistently serving a prisoner food that has been

intentionally contaminated with the bodily fluids of the sorts alleged here would

constitute a violation of the Eighth Amendment. Moreover, Mr. Lewis’s requested


                                          4
                 Case: 12-13201         Date Filed: 06/20/2013        Page: 5 of 5


remedy, which is simply to receive meals that are not intentionally adulterated with

foreign objects and bodily fluids, would not only not be harmful to the defendants,

but represents their constitutional minimum duty under the Eighth Amendment. It

would thus appear that Mr. Lewis has met the preliminary injunction standard. 2

       Despite the fact that Mr. Lewis’s verified complaint and supporting

affidavits provide a strong basis for issuing the requested preliminary injunction,

especially in the absence of any response from the defendants, we have no factual

findings under which to review the district court’s order denying injunctive relief.

As a result, we vacate and remand the order with instructions to the district court to

adequately consider Mr. Lewis’s motion and supporting documents and to enter a

reasoned order discussing the facts and legal analysis to aid this Court’s appellate

review.



VACATED AND REMANDED.




       2
          We consider four factors to determine if preliminary relief is warranted: (1) whether
there is a substantial likelihood of success on the merits, (2) whether the applicant will suffer
irreparable injury if preliminary relief is withheld, (3) whether the injury outweighs the harm to
the opposing party in granting the relief, and (4) whether the relief is in the public interest. Scott,
612 F.3d at 1290.

                                                  5